Citation Nr: 0121860	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-09 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied service connection for 
depression and denied a permanent and total disability rating 
for pension purposes.

This matter previously was before the Board.  In an August 
1999 decision the Board denied the benefits sought.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  In a 
February 2001 Order, the Court vacated the Board's August 
1999 decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).


REMAND

The Joint Motion requires additional factual development of 
this case.  Upon review of the Joint Motion, the Board finds 
that there must be additional RO action before continued 
Board consideration of this matter.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a veteran to 
obtain evidence necessary to substantiate a claim, which may 
include medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Specifically, the Board finds that the claims file 
does not include an expert medical opinion as to whether the 
veteran has a current psychiatric disorder causally linked to 
service, as required by the new statute.  The Board also 
finds that the RO also should obtain and associate with the 
claims file pertinent medical evidence since that which was 
associated with the claims file at the time of the Board's 
August 1999 decision.

The Joint Motion also identifies additional factual 
development required prior to VA reconsideration of the 
pension claim.  Specifically, the Joint Motion directs that 
the record include evidence permitting the Board to 
"evaluate the severity of [the veteran's] personality 
disorder and dysthymia separately" and to "explain why [the 
veteran] was not entitled to extraschedular evaluation."

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure full compliance with VCAA 
notification and development procedures, 
especially those provided in sections 3 
and 4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The RO should obtain and associate 
with the claims file medical records (not 
already associated with the claims file) 
of all private and VA hospitalizations, 
examinations, treatments and therapy 
since those which were associated with 
the claims file at the time of the 
Board's August 1999 decision.

3.  The RO then should arrange for the 
veteran to undergo a VA psychiatric 
examination.  The examining psychiatrist 
should review the claims file, conduct 
all indicated studies, report pertinent 
medical complaints, symptoms and clinical 
findings, and address the following 
matters -- providing a medical rationale 
for each conclusion and opinion:
	(a)  Identify the veteran's current 
mental, emotional and personality 
disorders and reconcile current diagnoses 
with other diagnoses of record.
	(b)  Identify the severity of the 
totality of veteran's mental, emotional 
and personality disabilities and describe 
the current level of occupational and 
social impairment, including a Global 
Assessment of Functioning (GAF) numerical 
score and a discussion of the 
significance of the score assigned.
	(c)  Opine as to whether it is at 
least as likely as not that current 
depression or another currently diagnosed 
psychiatric disorder is causally related 
to a disorder noted in service or is 
otherwise causally related to the 
veteran's service.
	(d)  Identify describe and, if 
possible, distinguish the severity of 
disability attributable separately to 
personality disorder and to dysthymia, 
and describe the current level of 
occupational and social impairment, 
including a GAF numerical score 
attributable separately and exclusively 
to personality disorder and to dysthymia.  
If differentiation of symptomatology is 
not possible, the psychiatrist should so 
state and explain why.
The veteran is advised that failure to 
report for a scheduled examination may 
have consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

If RO readjudication pursuant to all applicable regulatory 
criteria, see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), continues to deny one or both of the veteran's 
claims, the RO should issue a Supplemental Statement of the 
Case and provide the veteran and his representative with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for further review.  The purpose 
of this REMAND is to obtain additional development.  The 
Board intimates no opinion as to the merits of the case.  
Although the veteran need not take further action until so 
notified by the RO, he may submit to the RO additional 
evidence and argument pertaining to this REMAND.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



